         Case 8:19-cv-02817-GJH Document 56 Filed 08/16/21 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND
                                SOUTHERN DIVISION

Bureau of Consumer Financial                  Case No. 8:19-cv-02817-GJH
Protection,

              Plaintiff,

             v.

Fair Collections & Outsourcing, Inc., et
al.,

              Defendants.

      JOINT MOTION TO APPROVE AND ENTER STIPULATED FINAL
                     JUDGMENT AND ORDER

      Plaintiff, Bureau of Consumer Financial Protection (“Bureau”), and Defendants,

Fair Collections & Outsourcing, Inc., Fair Collections & Outsourcing of New England,

Inc., FCO Worldwide, Inc., FCO Holding, Inc., and Michael E. Sobota, have reached an

agreement to settle this matter and hereby move the Court to approve and enter the

proposed Stipulated Final Judgment and Order attached as Exhibit A.

                                           Respectfully submitted,

Dated:August 16, 2021                      __________/s/_________
                                           Jessica Rank Divine (District of Maryland Bar
                                             No. 810852; New York Bar No. 4544573)
                                           Carl L. Moore (District of Maryland Bar
                                             No. 811325; Maryland Attorney
                                             No. 0912160268)
                                           Consumer Financial Protection Bureau
                                           1700 G Street NW
                                           Washington, DC 20552
                                           Telephone (Moore): 202-435-9107
                                           Telephone (Divine): 202-435-7863
                                           Fax: 202-435-7722
                                           carl.moore@cfpb.gov
                                           jessica.divine@cfpb.gov
                                           Attorneys for the Consumer Financial
                                           Protection Bureau
Case 8:19-cv-02817-GJH Document 56 Filed 08/16/21 Page 2 of 2




                           __________/s/_________
                           Ronald S. Canter, Esquire
                           (signed by Jessica Divine with permission of
                           Ronald S. Canter)
                           The Law Offices of Ronald S. Canter, LLC
                           200A Monroe Street, Suite 104
                           Rockville, Maryland 20850
                           Telephone: (301) 424-7490
                           Facsimile: (301) 424-7470
                           E-Mail: rcanter@roncanterllc.com

                           John H. Bedard, Esquire
                           Georgia Bar No. 043473
                           Bedard Law Group, P.C.
                           4855 River Green Parkway, Suite 310
                           Duluth, GA 30096
                           Telephone: (678) 253-1871
                           E-Mail: jbedard@bedardlawgroup.com
                           Admitted Pro Hac Vice
                           Attorneys for Defendants
